Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-10 objected to because of the following informalities: Regarding claim 1, Applicants is requested to change (1) “the individual NANs” in the recitation “via respective links between the individual NANs and the one or more UEs” in lines 8 and 17, to ---  via respective links between the individual NANs of the one or more NANs and the one or more UEs --- for consistency of the claim language.
  Appropriate correction is required.


                                  Claim Rejections - 35 USC §112
3.	 The following is a quotation of 35 U.S.C. 112(b):
       (B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
       The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	 Claims 1 -22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, figure 1 illustrates different layers of communication occurring within the environment 100, starting from endpoints, sensors or things layer 110 to gateways or intermediate layer 120, etc.. It is unclear as to whether “prediction layers” in the recitation of “individual prediction layers of a plurality of prediction layers” in line 10, associates with any actual layer between endpoints of entities such as the apparatus, the NANs and the UEs, or between layers comprising each entity.  The same remark applies to claim 11.
           Claim 5 recites the limitation “respective edge compute nodes” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 6
           Claim 10 recites the limitation “respective virtual machine” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
              Claim 11 recites the limitation “the NAN or the UE” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  


                                  Allowable subject matter
5.	Claims 1-22 would be allowable if claim 1, 5, 10 and 11 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.

                                 Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC C HO/Primary Examiner, Art Unit 2465